Citation Nr: 1529293	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  11-05 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral tinnitus. 

3.  Entitlement to service connection for bilateral bunions. 

4.  Entitlement to service connection for chronic foot infections. 

5.  Entitlement to service connection for bilateral foot residuals of cold weather exposure.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION


The Veteran, who is the appellant in this case, served on active duty from February 1952 to January 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

This appeal was processed using both the "Virtual VA" System and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of service connection for bilateral hearing loss, bilateral tinnitus, bilateral bunions, recurrent foot infections, and bilateral foot residuals of cold weather exposure.  See 38 C.F.R. § 19.9 (2014).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. 
§ 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).

In a July 2008 memorandum, the RO determined that the Veteran's service treatment records were unobtainable.  Specifically, a completed January 2008 Personnel Information Exchange System request indicated that the Veteran's service treatment records were involved in the 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  As a result, there is a heightened duty to assist the Veteran in developing his claims.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

Hearing Loss and Tinnitus

The Veteran was provided an audiological examination in October 2009.  The VA examiner noted the Veteran's current complaints as well as reported in-service and post-service noise exposures.  The VA examiner also noted that the Veteran received hearing aids from the State following successful workers' compensation claims.  Following examination, the VA examiner opined that the Veteran's current bilateral hearing loss and tinnitus is less likely than not caused by or a result of acoustic trauma in service.  As rationale, the VA examiner indicated that her opinion was "given based on clinical experience, evidence reviewed in records and evidence provided by the veteran."  

In review of the opinion provided by the VA examiner, the Board finds the opinion to be supported by insufficient rationale.  Specifically, the VA examiner did not identify which pieces of evidence she relied upon in forming her opinion; instead, she only indicated that her opinion was based upon the evidence of record and evidence provided by the Veteran.  Moreover, the VA examiner did not provide sufficient basis for her opinion; instead, she only indicated that she used her clinical experience together with the evidence of record in forming her opinion.  Without an adequate basis or rationale, the VA examiner's opinion is a bare conclusion with limited probative value.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Miller v. West, 11 Vet. App. 345, 348 (1998).  Additionally, when VA undertakes to obtain a VA examination, it must ensure that the examination and opinion therein is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Given the foregoing, the Board finds that the medical opinion contained in the October 2009 VA examination is inadequate, and an addendum medical opinion is required.

In addition, the Board also notes that records pertaining to the Veteran's workers' compensation claims have not been associated with the claims file, and it does not appear that an attempt to obtain these records has been made.  VA's duty to assist a veteran includes reasonable attempts to obtain relevant evidence known to be in possession of a State government.  See 38 C.F.R. § 3.159(c)(1).  As indicated above, the Veteran reported receiving hearing aids as a result of his successful workers' compensation claims.  Therefore, these records are relevant to the Veteran's claims of service connection, and VA is obliged to make a reasonable attempt to obtain them.  Id.  

Bilateral Bunions, Recurrent Foot Infections, and Bilateral Foot 
Residuals of Cold Weather Exposure

The Veteran has claimed entitlement to service connection for three separate foot disabilities: bilateral bunions, recurrent foot infections, and bilateral foot residuals of cold weather exposure due to his service in Korea.  As discussed below, the Board finds that a new VA examination regarding the Veteran's foot complaints is necessary in this case.  In light of the potential for overlapping symptomatology, the Board finds these claims to be inextricably intertwined, and additional development proposed below will encompass all three claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

The Veteran was afforded a VA Cold Injury Protocol examination in September 2009.  The VA examiner noted the Veteran's reported history of symptoms as well as current complaints.  The VA examiner provided a diagnosis of bilateral pes cavus deformity with bunions and neuroma, not due to cold injury, or frostbite.  As rationale, the VA examiner indicated that there was no evidence that the Veteran ever suffered a frostbite injury.  The VA examiner indicated that the Veteran was discharged from service due to physical conditions that existed prior to his enlistment that were not aggravated by military service as reflected by the Veteran's DD Form 214.  According to the VA examiner, the Veteran reported that the preexisting condition was his bunion condition.  

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  As indicated above, the Veteran's service treatment records were involved in the 1973 NPRC fire, and therefore, there is no report of the Veteran's service entrance examination.  While the Veteran's DD Form 214 indicates that he was discharged from service due to a physical condition that existed prior to active service and was not aggravated by military service, the DD Form 214 does not specify the nature of the preexisting physical condition.  Accordingly, the Veteran is presumed sound at service entrance with respect to the Veteran's foot complaints unless clear and unmistakable evidence demonstrates the Veteran's complaints preexisted service and were not aggravated by service.  

In review of the September 2009 VA examination and the opinions therein, the Board finds the VA examiner's opinion incomplete.  Specifically, the VA examiner provided a diagnosis of bilateral pes cavus deformity with bunions and neuroma, and noted the Veteran's reports that he had bunions during service.  However, the VA examiner appears to rely solely on the DD Form 214 in finding that the Veteran's bilateral bunions preexisted service and were not aggravated by service.  As indicated above, without an adequate basis or rationale, the VA examiner's opinion is a bare conclusion with limited probative value.  See Bloom, 12 Vet. App. at 187; Miller, 11 Vet. App. at 348.  Given the foregoing, the Board finds that the September 2009 VA examination in inadequate and a new VA examination is required.  See Barr, 21 Vet. App. 303.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any and all outstanding VA treatment records of the Veteran and associate them with the record.  

2. Request from the Washington State Department of Labor and Industries any and all records pertinent to the Veteran's workers' compensation claims, as well as any and all medical records relied upon concerning those claims.  If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record.  

3. The AOJ should then refer the case to the VA examiner who conducted the October 2009 VA examination (or a suitable substitute) for an addendum medical opinion regarding the nature and etiology of the Veteran's current bilateral hearing loss and tinnitus.  The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the VA examiner.  Another examination is not required; however, if the VA examiner indicates that she cannot respond to the Board's questions without examination of the Veteran, another examination should be afforded to the Veteran.  

Based upon a review of the relevant evidence of record, history provided by the Veteran, audiological examination, and sound medical principles, the VA examiner is asked to offer the following opinions:

a. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral hearing loss had its onset in service or is otherwise etiologically related to active service?

b. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral tinnitus had its onset in service or is otherwise etiologically related to active service?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

A thorough explanation must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

4. The AOJ should schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of the Veteran's bilateral foot complaints.  The entire claims file, including a copy of this Remand, should be made available to, and reviewed by, the examiner.  All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should elicit and document a full and complete history from the Veteran, to specifically include all pre-service, in-service, and post-service complaints, diagnoses, and treatment relating to the feet.

Based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner is asked to offer the following opinions:

a. Does the Veteran have a current bilateral foot disability related to residuals of cold weather exposure?

If yes, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's cold weather residual disability had its onset in service or is otherwise etiologically related to active service?

b. Does the Veteran have a current bilateral foot disability manifested by recurrent infections?

If yes, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's disability manifested by recurrent foot infections had its onset in service or is otherwise etiologically related to active service?

c. Did the Veteran's bilateral bunion disability clearly and unmistakably preexist service?

If yes, was the bilateral bunion disability clearly and mistakably not aggravated by the Veteran's service?

The term "aggravated" in this context refers to a permanent worsening of the underlying condition beyond the natural progress of the disease, as contrasted to temporary or intermittent flare-ups of symptomatology that resolve with a return to the baseline level of disability. 

Clear and unmistakable evidence is evidence that is obvious, manifest, and undebatable, which is a very high likelihood, much higher than a 50 percent probability. 

If clear and unmistakable evidence is found, please cite to factual data contained in the record and medical literature to support such a conclusion. 

d. If it is the examiner's opinion that there is no clear and unmistakable evidence that the Veteran's bunion disability either preexisted service or was not aggravated by service, the Veteran is presumed sound at service entrance, and the question becomes one of whether the bunion disability is directly related to service.  In this case, the examiner is requested to answer to the following question:

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral bunion disability had its onset in service or is otherwise etiologically related to active service?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A thorough explanation must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

5. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issues on appeal on the basis of the additional evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




